DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 10/22/2020.  Claims 20-34 are pending.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
As to claims 20 and 25, the applicant argues that Anwar et al. does not teach the new limitation of the sheath comprising an end extending beyond the stent, configured such that actuation of the end.  The examiner disagrees.  The claim does not specify how the end extends beyond the stent.  The end portion of the sheath that covers the anchor extends radially outward/beyond from the stent as show in fig. 9 of Anwar.  
Applicant’s arguments, see the Remarks, filed 10/22/2020, with respect to the rejection(s) of claim(s) 30 under 35 USC 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sinnott.  The applicant has amended the claim to include new limitations (tensioning member).  The new limitations changes the scope of the claim requiring new consideration an updated search.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 20-29 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Anwar et al. US 2008/0009781 A1.
As to claim 20, Anwar teaches an implantable device configured to be delivered into a body conduit of a patient, the implantable device comprising: a tubular vascular graft that has a length (fig. 1f), an inside diameter (fig. 1f shows that the graft has a lumen, the lumen creates an inside having a diameter), a first end, and a second end (fig. 1f, the device has ends), the length including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”) that together make up the entire length of the implantable device (fig. 1f, [0065]); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular vascular graft (fig. 1f), the stent having a first end positioned toward the first end of the tubular vascular graft, a second end, and a length, the length of the stent being coextensive with the first length portion of the tubular vascular graft (fig. 1f); and a sheath maintaining the stent at a compacted, delivery profile, the sheath comprising an end extending beyond the stent (as shown in fig. 10a and 10b, the stent is within sheath 72, the claim does not specify how the end extends beyond the stent, the end portion of the sheath that cover the anchor extends radially outward/beyond from the stent), configured such that actuation of the end facilities the sheath being progressively releasable in a direction extending from the first end toward the second end of the stent (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  
As to claim 21, Anwar teaches the implantable device of claim 20, wherein the sheath is fully capable of being progressively splittable in the direction extending from the first end toward the second end of the stent (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  
As to claim 22, Anwar teaches the implantable device of claim 21, wherein the stent is self-expanding [0043] and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (because the stent is self- expanding [0043], it is fully capable of being progressively released as the sheath is being split).  
As to claim 23, Anwar teaches the implantable device of claim 20, wherein the second length portion has a greater length than the first length portion (fig. 1f).  2US. 121703935.01
As to claim 24, Anwar teaches the implantable device of claim 20, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).  
As to claim 25, Anwar teaches an implantable prosthesis configured to be delivered into a body conduit of a patient, the implantable prosthesis comprising: a tubular graft including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”) that together make up the entire length of the implantable prosthesis (fig. 1f); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular graft (fig. 1f), the stent being coextensive with the first length portion of the tubular vascular graft (fig. 1f, [0065]); and a splittable sheath maintaining the stent at a compacted, delivery profile, the sheath comprising an end extending beyond the stent (as shown in fig. 10a and 10b, the stent is within sheath 72, the claim does not specify how the end extends beyond the stent, the end portion of the sheath that cover the anchor extends radially outward/beyond from the stent), being progressively releasable (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  
As to claim 26, Anwar teaches the implantable prosthesis of claim 25, wherein the sheath is fully capable of being progressively splittable in the direction extending toward the second end portion of the tubular graft (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  
As to claim 27, Anwar teaches the implantable prosthesis of claim 26, wherein the stent is self-expanding and progressive splitting of the sheath progressively releases the stent (because the stent is self-expanding [0043], it is fully capable of being progressively released as the sheath is being split).  
As to claim 28, Anwar teaches the implantable device of claim 25, wherein the second length portion has a greater length than the first length portion (fig. 1f).  
As to claim 29, Anwar teaches the implantable device of claim 25, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anwar in view of Sinnott 5246452.
As to claim 30, Anwar teaches an implantable prosthesis comprising: a tubular graft having a first end and a second end (fig. 1f, the device has ends) and including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular graft, the stent being coextensive with the first length portion of the tubular vascular graft and the second length portion of the graft being unstented [0065]; and3 US. 121703935.01a sheath maintaining the stent at a compacted, delivery profile.  
It should be noted that Anwar fails to teach comprising a tensioning member extending beyond the stent, wherein actuation of the tensioning member is operable to progressively release the sheath.  Anwar does teach a splitable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Sinnott teaches an implantable prosthesis comprising with a common splitable sheath (11) with that can be enhanced by perforation (col. 6, line 16-18).  Sinnott teaches a pull/tensioning member (17) 
As to claim 31, Anwar/Sinnott teaches the implantable prosthesis of claim 30, wherein the sheath is configured to be progressively splittable (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11 in Anwar, and the transition from fig. 1 to fig. 2 in Dorn ).  
As to claim 32, Anwar teaches the implantable prosthesis of claim 30, wherein the stent is self-expanding [0043].  
As to claim 33, Anwar teaches the implantable device of claim 30, wherein the second length portion has a greater length than the first length portion (fig. 1f).  
As to claim 34, Anwar teaches the implantable device of claim 30, wherein the tubular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771